DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 07/11/2022. 
Claims 1-20 are pending in this application. 
Claims 4, 5, 12, 13 have been amended in the instant application. 
Claims 1-20 are allowed.


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.



Interview Summary
5.	A proposed amendment was submitted for applicant' s consideration. Examiner suggested the applicant to amend the claims as shown in the Examiner' s Amendments below in order to place the application in condition for allowance.

Examiner' s Amendments
6.	An examiners amendments to the records appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
7.	Authorization for the Examiner' s Amendments was given via email by the applicants representative, Mr Andrew Aldag (Reg. No 40483) on 08/25/2022

8.	The application has been amended as follows:

4. (Currently Amended) The method of claim 1, wherein the indicator identified within the overlay window comprises a color, a symbol or an icon.

5. (Currently Amended) The method of claim 4, wherein a specific type of color, symbol or icon is selected by the presenter attendee as the indicator within the overlay window of the presentation content

12. (Currently Amended) The apparatus of claim 9, wherein the indicator within the overlay window comprises a color, a symbol or an icon.

13. (Currently Amended) The apparatus of claim 12, wherein a specific type of color, symbol or icon is selected by the presenter attendee as the indicator within the overlay window of the presentation content.


The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. 

Caspi et. al (US20090199078A1) discloses a telecommunications system including a network; a plurality of user devices coupled to the network; a multipoint control unit coupled to the network and configured to supervise multipoint conferencing among the plurality of user devices, the multipoint control unit including a presentation mixer, the presentation mixer configured to remove one or more backgrounds from a presentation and mix a live video feed into the presentation as a substitute background; and a screen for displaying a resulting mixed presentation such that a full area of the screen is used to display the mixed presentation. In some embodiments, the presentation mixer is further configured to adjust a level of transparency of the substitute background.. (see abstract).  

	Wilkins et. al  (US20100318916A1) discloses a telecommunications system including a network; a plurality of user devices coupled to the network; a multipoint control unit coupled to the network and configured to supervise multipoint conferencing among the plurality of user devices, the multipoint control unit including a presentation mixer, the presentation mixer configured to remove one or more backgrounds from a presentation and mix a live video feed into the presentation as a substitute background; and a screen for displaying a resulting mixed presentation such that a full area of the screen is used to display the mixed presentation. In some embodiments, the presentation mixer is further configured to adjust a level of transparency of the substitute background. (see abstract).  

Goose et al. (US20090033737A1) provides a method and a system are provided to receive a first video signal at a first client and to receive a second video signal at a second client. The first video signal comprises an image of a first person and the second video signal comprises an image of a second person. The received first video signal and an image of a conference room are combined at the first client to create a first modified video signal comprising the image of the first person in the conference room. The received second video signal and the image of the conference room are combined at the second client to create a second modified video signal comprising the image of the second person in the conference room. (see abstract).

Fogarty et al. (US20170006260A1) discloses collaborative presentation systems are provided. An example collaborative presentation system includes a display device, an image sensor, a network interface, a logic device, and a storage device holding instructions executable by the logic device to retrieve a presentation file that is executed to display a presentation on the display device, receive image frames from the image sensor, the image frames including the display device, the displayed presentation, and a presenter, and extract the presenter from the image frames to generate an extracted presenter image. The instructions are further executable to adjust an appearance of the extracted presenter image to form an adjusted presenter image, generate an updated presentation file, the updated presentation file being executable to display the presentation overlaid with the adjusted presenter image, and transmit, via the network interface, the updated presentation file to a remote presentation participant device. (see abstract).

Culbertson et al. (US20110085018A1) discloses a a system and method for rendering a video conference. The method includes the steps of: creating a visual representation of a plurality of participants in the video conference, wherein the plurality of participants are divided into two or more subsets; and creating a compact version of the visual representation of at least one of the two or more subsets, wherein the choice of which subsets have a compact version of the visual representation created and displayed is based on the head position of a local participant. (see abstract).


However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 7/11/22. Dependent claims 2-8 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 9. Dependent claims 10-15 further limits allowed independent claim 9; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 16. Dependent claims 17-20 further limits allowed independent claim 17; therefore, they are also allowed.

Accordingly, claims 1-20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATTA KHAN/
Examiner, Art Unit 2449